          Case 6:19-cr-10079-JWB Document 6 Filed 05/15/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
             Plaintiff,

v.                                           Case No. 19-10079-01 JWB

RAUL HERNANDEZ-PINEDA,
                  Defendant.
_______________________________________________________________________

                  WITHDRAWAL OF COUNSEL AND
      ENTRY OF APPEARANCE OF SUBSTITUTED COUNSEL
________________________________________________________________________
     Pursuant to Fed. R. Civ. P. 5(b) and Rule 83.5.5(c) of the Rules of Practice

and Procedure for the United States District Court for the District of Kansas,

Mitch E. Biebighauser, Assistant Federal Public Defender for the District of

Kansas, hereby enters his appearance on behalf of Raul Hernandez-Pineda in

the above-captioned matter.

     Counsel would further request that Chekasha Ramsey’s name be removed

as counsel of record on this case and from the electronic notification list.
        Case 6:19-cr-10079-JWB Document 6 Filed 05/15/19 Page 2 of 2




                                     Respectfully submitted,


                                     s/ Mitch E. Biebighauser
                                     MITCH E. BIEBIGHAUSER, # 26515
                                     Assistant Federal Public Defender
                                     Kansas Federal Public Defender Office
                                     301 N. Main, Suite 850
                                     Wichita, KS 67202
                                     Phone: 316-269-6445
                                     Fax: 316-269-6175
                                     Email: Mitch_Biebighauser@fd.org

                                     s/ Chekasha Ramsey
                                     CHEKASHA RAMSEY, #78476
                                     Assistant Federal Public Defender
                                     For the District of Kansas
                                     500 State Avenue, Suite 201
                                     Kansas City, KS 66101
                                     Phone: 913-551-6712
                                     Fax: 913-551-6562
                                     E-mail: Che_Ramsey@fd.org




                       CERTIFICATE OF SERVICE

   I hereby certify that on May 15, 2019, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

      David Lind
      Assistant United States Attorney
      David.Lind@usdoj.gov

                                     s/ Mitch E. Biebighauser
                                     MITCH E. BIEBIGHAUSER, # 26515




                                       2
